Caed well, L,
dissenting:
The doctrine that a litigant will not he heard to assert his own wrong to defeat a right claimed by another, or to defend a right he claims against the right claimed by another, has, in my judgment, no application to this case. If, in point of fact, M. S. Ratliff intended to perpetrate a fraud upon his creditors in putting the title to the lands in question here, or those in Tazewell and Buchanan counties, in his wife, Lucinda Ratliff, which were sold in her lifetime, and the proceeds of which sales went into the purchase of the lands here in question, and his wife knew of his wrongful intent and participated in it, then she is With respect to the transactions equally guilty, and the maxim in pari delicto potior est conditio defendentis applies to her. If, on the other hand, she was ignorant of his wrongful purpose, but did not, in fact, furnish .any portion of the purchase money, she and those claiming under her are mere volunteers. As such they are in the attitude of plaintiffs, seeking specific performance of a contract, a relief which is never granted, except to a plaintiff who stands upon a contract supported by a valuable consideration. In this case the legal title is in the husband, and rightly in him to the extent that .the consideration. emanated from him. He asks nothing except to be let alone. Heither courts of law nor equity have jurisdiction to punish the actors in a fraudulent transaction by force of the maxim invoked in the opinion of the court. All that the courts can do is to withhold all aid in the enforcement of such contracts. •Here the husband asks nothing at the hands of the court, but stands upon his legal right as the holder of the legal title, and that position should prevail until it is assailed by some one with a better equity. A volunteer has not only no better equity, but he has no equity whatever. I think the enquiry directed by the court is too narrow. The transactions should be probed to the bottom, and all the facts brought to light. Let it be *889made to appear who paid for the Tazewell and Buchanan lands, and then with full knowledge of the entire case from its inception the court will he in a position to balance the equities her tween the parties, and with confidence determine their respective rights.
From so much of the opinion of the court, therefore, as narrows the enquiry to he made upon the case going hack to the Circuit Court, so as to exclude enquiry as to who, in fact, paid the purchase money for the Tazewell and Buchanan lands, I dissent.
Keith, P., concurs with Oabdwell, J.

Reversed.